Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1- are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nishiyama US Patent Application Publication US 2001/0032619A1.
Regarding Claim 1, Nishiyama discloses a method of learning an opening time of an injector (T2) for an engine of a vehicle, the method comprising: applying, by a controller, an injection start command (To) to the injector supplying fuel to the engine; determining, by the controller, a fuel pressure change amount (P1) in a fuel rail supplying the fuel to the injector after the injection start command is applied; 
Regarding Claim 2, Nishiyama discloses wherein the fuel rail (2) includes a high pressure fuel rail (2) supplying fuel having a pressure higher than a predetermined pressure to the injector, and wherein the fuel is compressed to or more than the predetermined pressure by a fuel pump (8) of the vehicle. See figure 7, para. [0005]
Regarding Claim 3, Nishiyama discloses further including: applying, by the controller, the injection start command to the injector in advance so that a fuel injection amount of the injector becomes a target fuel injection amount to compensate for the learned opening delay time of the injector. Para. [0017], [0024], [0051]
Regarding Claim 4, Nishiyama discloses wherein the target fuel injection amount is a fuel amount required when the injector injects a fuel amount less than a reference fuel amount into a combustion chamber of the engine. [0052]
Regarding Claim 5, Nishiyama discloses wherein the determining the fuel pressure change amount includes: receiving, by the controller, an initial pressure signal of the fuel rail (Pf), which corresponds to a fuel pressure in the fuel rail which is generated before the injection start command is applied, from a pressure sensor; receiving, by the controller, a change pressure signal (P1) of the fuel rail, which corresponds to a fuel pressure in the fuel rail which is generated after the injection start command is applied, from the pressure sensor after the initial pressure signal of the fuel rail is received; and determining, by the controller, the fuel pressure change amount (Ld) based on the initial pressure signal and the change pressure signal. Figure 1, [0080]
Regarding Claim 7. Nishiyama discloses wherein the change pressure signal is a signal that filters a fuel pressure signal in the fuel rail measured by the pressure sensor. [0074].

Regarding Claim 11,  Nishiyama discloses a device of learning an opening time of an injector for an engine of a vehicle, the device comprising: the injector configured to supply fuel to the engine; and a controller configured to determine a fuel pressure change amount in a fuel rail supplying the fuel to the injector after the controller is configured to apply an injection start command to the injector, wherein the controller is configured to learn an opening delay time (delta Td) of the injector based on the determined fuel pressure change amount (Ld).
 Regarding Claim 12. Nishiyama discloses wherein the fuel rail includes a high pressure fuel rail supplying fuel having a pressure higher than a predetermined pressure to the injector, and wherein the fuel is compressed to or more than the predetermined pressure by a fuel pump of the vehicle. See figure 7, para. [0005]
Regarding Claim 13, Nishiyama discloses wherein the controller is configured to apply the injection start command to the injector in advance so that a fuel injection amount of the injector becomes a target fuel injection amount to compensate for the learned opening delay time of the injector. See S10 fig. 8, [0051]
Regarding Claim 15, Nishiyama discloses wherein the controller is configured to receive an initial pressure signal (Pf) of the fuel rail, which corresponds to a fuel pressure in the fuel rail which is generated before the injection start command is applied, from a pressure sensor, wherein the controller is configured to receive a change pressure signal of the fuel rail (P1), which corresponds to a fuel pressure in the fuel rail which is generated after the injection start command is applied, from the pressure sensor after the initial pressure signal of the fuel rail is received, and wherein the controller is 
Regarding Claim 17, Nishiyama discloses wherein the change pressure signal is a signal that filters a fuel pressure signal in the fuel rail measured by the pressure sensor. [0074].
Regarding Claim 18, Nishiyama discloses wherein the change pressure signal (P1) is generated due to a change in a volume of fuel in the fuel rail generated when a needle included in the injector is opened. Figure 1.
Allowable Subject Matter
Claims 6, 9, 10, 14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ARNOLD CASTRO/              Examiner, Art Unit 3747                                                                                                                                                                                          

/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747